Citation Nr: 0524013	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  93-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for deflection of the 
nasal septum with history of nasal valve collapse, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to a compensable rating for residuals of a 
shell fragment wounds to the left arm, deltoid and scapular 
areas.  

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right thigh, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to May 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied a 
rating higher than 10 percent for residuals of a shell 
fragment wound to the right thigh, a compensable rating for 
residuals of a shell fragment wound to the left upper 
extremity, and a compensable rating for a deviated nasal 
septum.  By a January 1998 decision, the Board, in pertinent 
part, denied the appeal for an increased rating for 
deflection of the nasal septum and remanded the other issues 
now before the Board.  A February 1999 order of the United 
States Court of Appeals for Veterans Claims (Court), in 
pertinent part, vacated the January 1998 decision as to this 
issue.

The Board remanded the claim for an increased rating for 
deflection of the nasal septum to the RO in August 1999 for 
additional development of the record.  While the issues was 
in remand status, the veteran testified at a hearing at the 
RO in March 2000.  Following the hearing, the hearing officer 
assigned a 10 percent rating for the deviated nasal septum 
from January 1996.  

In April 2001 the Board again remanded the appeal, citing the 
need for additional evidentiary development, including, if 
necessary, a VA examination.  In addition, the Board noted 
that the issue of entitlement to service connection for a 
disability of the bony structures of the left shoulder was 
inextricably intertwined with the claim for an increased 
rating for residuals of shell fragment wounds to the left 
arm, deltoid area, and scapular area, including muscle 
damage.  By a March 2003 rating decision, the RO denied 
service connection for disability of the bony structures of 
the left shoulder.  The veteran did not appeal that 
determination.

The April 2001 remand further found that referral of the 
issue of entitlement to an increased rating for a deviated 
nasal septum to appropriate officials in the VA Central 
Office for consideration of entitlement to an increased 
rating on an extraschedular basis under 38 C.F.R. § 3.321 was 
warranted.  In March 2003, the VA Compensation and Pension 
Service determined that an extraschedular rating of 20 
percent was warranted.  The RO subsequently assigned an 
effective date of January 1996 for this rating.

In June 2004, the Board remanded the three issues before it 
to the RO for compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA).  
Pursuant to the remand, the RO issued a VCAA notification 
letter in June 2004.  The RO subsequently continued its prior 
denial of the veteran's claims as to each of the issues on 
appeal and returned the case to the Board for further review 
on appeal.  

In its April 2001and June 2004 remands, the Board noted that 
the veteran's contentions had raised the additional issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, an 
issue that was not currently before the Board, and referred 
the matter to the RO for appropriate consideration.  No 
action has been taken on this issue to date, and the Board 
again refers it to the attention of the AMC.  

In response to a motion by the veteran's representative, the 
Board has advanced the appeal on its docket in light of the 
veteran's severe illness.  See 38 U.S.C.A. § 7101 (West 
2002); 38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  An extraschedular 20 percent assigned by the VA 
Compensation and Pension Service from January 1996 is in 
effect.  

2.  The record does not demonstrate that disability 
associated with service-connected deflection of the nasal 
septum is so exceptional or unusual as to warrant an 
additional referral to designated VA officials for further 
extraschedular consideration.  

3.  Residuals of shell fragment wounds to the left arm, 
deltoid area and scapular area consist of minute, 
asymptomatic scarring with no evidence of impairment of 
function of the underlying muscle.  

4.  Residuals of shell fragment wounds to the left arm, 
deltoid area and scapular area do not involve more than 
slight damage to Muscle Groups I or III.  

5.  Residuals of a shell fragment wound to the right thigh 
consist of asymptomatic scars, a retained metallic fragment 
in the soft tissues of the thigh near the femur, and fatigue-
pain of the right thigh.  

6.  Residuals of a shell fragment wound to the right thigh 
involve moderate damage to Muscle Group XIII.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a 
deviated nasal septum are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1992); 38 C.F.R. §§ 3.321(b) (2004); 
38 C.F.R. § 4.97, Code 6502 (2004).  

2.  Entitlement to a 30 percent rating, but no higher, for 
residuals of a shell fragment wound to the right thigh are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§ 4.71, Code 5313 (as in effect both before and after July 3, 
1997).  

3.  The criteria for a compensable rating for residuals of 
shell fragment wounds to the left arm, deltoid area and 
scapular area are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. § 4.71, Codes 5301, 5303 (as in effect 
both before and after July 3, 1997)  .




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision by the agency of original jurisdiction (in this case 
the RO) on a claim for VA benefits.  In the present case, the 
unfavorable RO decision that is the basis of this appeal had 
already been decided and appealed before enactment of the 
VCAA.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the agency of original jurisdiction did 
not err in not providing such notice.  Rather, the veteran 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

A VCAA notice letter that fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify was furnished to the 
veteran in June 2004.  The Board finds that any defect with 
respect to the timing of the notice was harmless error in 
this case.  Although the notice was provided after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  See Mayfield. Id.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal.  

With respect to the fourth element of a VCAA notice, the 
Board notes that the June 2004 VCAA notice letter expressly 
asked the veteran to submit any evidence in his possession 
that pertains to his claim.  In July 2004 the veteran replied 
that he had no further information that he was aware of 
concerning the points raised in the remand.  

The duty to assist the veteran has also been satisfied.  All 
relevant private and VA medical records have been obtained 
and have been reviewed by both the RO and the Board.  VA 
examinations have been performed in connection with the 
claims.  The Board has twice remanded the appeal for 
procurement of additional evidence.  The Board is not aware 
of additional VA or private evidence that is not of record 
and for which reasonable procurement efforts have not been 
made.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  


Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

A 10 percent disability rating is warranted for traumatic 
deviation of the nasal septum that is manifested by 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97,  Code 
6502 (2004).  

The schedular criteria for the assignment of ratings based on 
muscle injury were revised as of July 3, 1997.  Since the 
appeal has been pending since before July 3, 1997, both the 
new and the old versions of the criteria are applicable.  The 
Court has held that revised rating criteria may not be 
applied for any period before the effective date of the new 
regulations.  Rhodan v. West, 12 Vet. App. 55 (1998).  The 
new criteria will be applied for the period since the 
effective date of the new regulations.  See Marcoux v. Brown, 
9 Vet. App. 289 (1996); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); VAOPGCPREC 3-97.  

Pre July 3, 1997, criteria for ratings based on muscle 
injury.  Before July 3, 1997, the factors to be considered in 
the evaluation of residuals of wounds involving muscle groups 
were found at 38 C.F.R. § 4.56 (as in effect before July 3, 
1997).  Muscle injuries due to gunshot and shell fragment 
wounds were classified into four general categories; slight, 
moderate, moderately severe, and severe.  The factors 
considered in evaluating the severity of a muscle injury were 
the velocity, trajectory and size of the missile which 
inflicted the wounds; the extent of the initial injury and 
duration of the hospitalization; the therapeutic measures 
required to treat the disability; and the current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which results in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring or loss of 
sensation.  38 C.F.R. § 4.56 (as in effect before July 3, 
1997).  

A slight muscle wound was manifested by minimum scar with 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus.  There was no significant impairment of 
function or retained metallic fragments.  The original injury 
would have been a simple wound to muscle without debridement, 
infection, or effects of laceration.  The service department 
record reflected a wound to slight severity, of relatively 
brief treatment and return to duty, of healing with good 
functional results, no consistent complaint of cardinal 
symptoms of muscle injury, or painful residuals.  38 C.F.R. § 
4.56(a) (as in effect before July 3, 1997).  

A moderate wound was manifested by entrance and (if present) 
exit scars linear or relatively small and so situated as to 
indicate relatively short track of missile though muscle 
fascia; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  A cardinal sign of 
a moderate disability was evidence of a through and through 
or deep penetrating wound to relatively short track by single 
bullet or small shell or shrapnel fragment, with an absence 
of explosive effect of high velocity missile and of residuals 
of debridement or of prolonged infection.  38 C.F.R. § 
4.56(b) (as in effect before July 3, 1997).  

A moderately severe wound was manifested by entrance and (if 
present) exit scars relatively large and so situated as to 
indicate track of missile through important muscle groups.  
There are indications on palpation of moderate loss of deep 
muscle substance or moderate loss of normal firm resistance 
of muscles compared with the sound side.  Tests of strength 
and endurance of muscle groups involved showed positive 
evidence of marked or moderately severe loss.  A cardinal 
sign of a moderately severe disability was evidence of a 
through-and-through deep penetrating wound by high velocity 
missile of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  38 C.F.R. § 4.56(c) 
(as in effect before July 3, 1997).  

Muscle injuries in the same anatomical region were not 
combined, but instead the evaluation for the major group was 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55(a) (as in effect before July 3, 1997).  

Under the version of the rating schedule that went into 
effect on July 3, 1997, pursuant to 38 C.F.R. § 4.56 (2004), 
muscle disabilities are evaluated as follows: (a) An open 
comminuted fracture with muscle or tendon damage is rated as 
a severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles--(i) Type of injury.  Simple wound to 
muscle without debridement or infection. (ii) History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  
(iii) Objective findings. Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound to short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

Diagnostic Code 5313 provides evaluations for disability of 
Muscle Group XIII (the posterior thigh group and hamstring 
complex).  Muscle injury under this provision is evaluated as 
follows: slight (0 percent); moderate (10 percent); 
moderately severe (30 percent); and severe (40 percent).  38 
C.F.R. 4.73, Code 5313 (2004).  

Diagnostic Code 5301 provides evaluations for disability of 
Muscle Group I, the extrinsic muscles of the shoulder girdle, 
specifically the trapezius, the levator scapulae, and the 
serratus magnus, affecting upward rotation of the scapula and 
elevation of the arm above the shoulder level.  A 
noncompensable rating is provided for slight muscle injury.  
Moderate muscle injury of the non-dominant arm warrants a 10 
percent rating.  A 20 percent rating is provided for 
moderately severe impairment and a 30 percent rating is 
provided for severe impairment.  38 C.F.R. § 4.73, Code 5301 
(2004).  

Muscle Group III pertains to the intrinsic muscles of the 
shoulder girdle, including the deltoid.  Under Diagnostic 
Code 5303, a noncompensable rating is provided for slight 
injury of the non-dominant extremity.  A 20 percent rating is 
provided for moderate and moderately severe injury of the 
non-dominant extremity, and a 30 percent evaluation is 
provided for severe injury of the non-dominant extremity.  38 
C.F.R. § 4.73, Code 5303 (2004).  


I.  Increased Rating for Deviated Nasal Septum.

In August 1971 the RO granted service connection for, among 
other disorders, deflection of the nasal septum due to an old 
injury.  A noncompensable rating was assigned from the day 
following the veteran's separation from service in May 1970.  
A 10 percent rating was later assigned from January 1996.  

The record shows that the veteran has undergone several 
surgical procedures for this disability.  A septorhinoplasty 
was performed in July 1987.  In February 1996 an inferior 
turbinectomy was performed bilaterally with 
uvulopalatopharyngoplasty.  In December 1997 a rhinoplasty 
and repair of nasal valve collapse with conchal cartilage on 
the onlay graft was performed.

The veteran filed a claim for an increased rating in January 
1996.  The medical evidence received for the period since the 
claim for increase shows continued problems with nasal 
obstruction.  At the most recent VA examination for 
compensation purposes, performed in March 2000, the veteran 
reported continuing difficulty breathing through his nose.  
Examination showed minimal septal deviation to the left with 
airway obstruction of 80 percent on the left and 50 percent 
on the right.  The veteran has reported having been told that 
nothing else could be done.  

In March 2003, on referral of the case by the RO, the VA 
Compensation and Pension Service assigned a 20 percent 
extraschedular evaluation, citing the history of chronic 
nasal obstruction with repeated attempts at surgical repair 
and current ongoing symptoms and airway obstruction.  The 
Compensation and Pension Service noted that the condition 
contributed to the veteran's no longer being able to work.

The highest rating assignable under the schedular criteria is 
10 percent.  See 38 C.F.R. § 4.97, Code 6502 (2004).  An 
extraschedular rating of 20 percent has been assigned.  In 
order for a rating higher than 20 percent to be assigned, a 
determination that a still higher extraschedular evaluation 
is warranted would be required.  However, the Board does not 
have jurisdiction to assign an extraschedular rating; such 
rating may be granted only by certain officials at the VA 
Central Office listed in the regulation, 38 C.F.R. 
§ 3.321(b)(1), specifically, the Under Secretary for Benefits 
or the Director of the VA Compensation and Pension Service.  
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  The Board may 
request that the RO refer a claim to the specified officials 
in Central Office where there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular rating standards.  

In the present case, the procedure specified in the 
regulation has already been followed and an extraschedular 
rating has been assigned.  The Board believes that an 
additional referral of the claim for further consideration of 
potential extraschedular entitlement would therefore serve no 
useful purpose.  The VA Compensation and Pension Service has 
reviewed the claim and made its determination, and there is 
no reason to believe that a further review of the claim on 
the basis of the same evidence previously considered would 
result in a different finding as to the level of 
extraschedular entitlement warranted.  Since the veteran is 
already in receipt of a higher rating than that provided by 
the rating schedule and since a determination as to 
extraschedular entitlement has already been made by the 
appropriate authorities, the Board has no choice but to deny 
the veteran's claim for increase.  

II. Entitlement to an increased rating for residuals of shell 
fragment 
wounds to the left arm, deltoid and scapular areas and 
residuals
                             of shell fragment wound to the 
right thigh


 

Factual background

Service medical records show that in October 1969 the veteran 
sustained shell fragment wounds to the left deltoid and 
scapular areas and to the right thigh as a result of hostile 
action.  He was admitted to a military hospital, where the 
wounds were debrided.  Treatment also included delayed 
primary closure of the wounds.  He was returned to duty after 
4 days.  

The veteran filed a claim for service connection for 
residuals of the shell fragment wound injuries in May 1970.  
Pursuant to that claim he underwent a VA examination in 
December 1970.  There was a small hyperpigmented scar on the 
right thigh posteriorly.  There was a minute scar on the 
front of the left upper arm.  X-rays showed a metallic 
fragment measuring about 1 cm. by .5 cm. in the soft tissues 
of the right thigh.  The pertinent diagnoses were small scar 
on the posterior right thigh with retained foreign body and 
small scar due to a shell fragment wound to the left upper 
arm.  

Service connection was granted in December 1974 for residuals 
of wounds to the right thigh involving Muscle Group XIII and 
a 10 percent rating was assigned from May 1970.  Service 
connection was also granted for a wound to the right upper 
arm, deltoid and scapular area, rated noncompensable from May 
1970.  

The veteran underwent a VA examination in January 1972.  He 
claimed that he had been in the hospital for two to three 
weeks following receipt of shell fragment wounds to the back 
and thighs and that he had increased aching in the right 
thigh after prolonged standing.  Examination of the right 
thigh showed a 1/2 -inch scar on the posterior aspect without 
neurovascular deficit.  

A claim for an increased rating for the shell fragment wound 
residuals, among other disorders, was received in January 
1996.  Pursuant to that claim, the veteran underwent a VA 
orthopedic evaluation in July 1996.  He stated that shrapnel 
had struck him in the back extending diagonally from the left 
shoulder to the right buttocks.  He stated that since the 
injury he had had a constant discomfort in his left arm and 
felt that the arm was weak.  He could not raise the arm above 
shoulder level.  He reported that he felt a piece of shrapnel 
in his right thigh on sitting and would have spasm in the 
injured area when the weather changed.  On examination, there 
was no significant muscle defect or significant scars of any 
of the injured areas.  The veteran stated that the wounds 
were primarily small punctures.  X-rays of the right thigh 
showed a small metallic foreign body adjacent to the femur.  
The clinical impressions were shrapnel wound to the right 
thigh and shrapnel wound to the left shoulder, historical.  

Medical records received from a private physician, J. V. 
Ciullo, M.D., dated in 1997 and 1998 show that in 1997 the 
veteran underwent a subacromial decompression, Mumford 
procedure, and SLAP lesion repair with Grade III degenerative 
thinning of the cartilage.  After the procedure he continued 
to have periscapular muscle spasm and overuse to compensate 
for the shoulder, with complaints of fatigue.  

The veteran underwent a VA orthopedic examination in November 
1998.  He complained of aching and pain in the left shoulder 
area and inability to raise his arm over his head.  He 
complained of aching near the back of the right thigh and 
felt as though there was something underneath the skin.  He 
stated that the muscles would get tight and would spasm, but 
only temporarily.  On prolonged walking the right thigh 
muscle ached.  There was no history of flare-ups.  He stated 
that he had been disabled for three weeks after the wounds.  
On examination, there was a scar at the back of the shoulder 
near the scapula measuring 1.5-inch by 1/8-inch which was 
pale looking.  There was no tenderness or adhesions.  The 
muscles were normal.  There was a scar at the back of the 
right thigh measuring 1.5-inch by .25 inch which was pale 
looking and skin deep.  Mild tissue loss was present because 
of depression under the scar.  X-rays of the right thigh were 
normal.  The diagnoses included status post shrapnel wound to 
the left shoulder with residual fragments.  Here was evidence 
of surgery on the left shoulder with excision of the left end 
of the clavicle.  The diagnosis for the right thigh was 
normal right thigh without evidence of foreign body in the 
soft tissues.  

The examiner expressed the opinion that there was no 
functional limitation due to the right thigh injury.  The 
examiner further concluded that there was some limitation of 
shoulder motion on the left side which was not related to the 
service-connected shrapnel injury and that the shrapnel 
injury appeared clinically to be away from the shoulder 
joint.  With regard to the complaint of pain, it was the 
examiner's opinion that there was mild pain on passive 
testing of the left shoulder region.  There was no evidence 
of muscle atrophy of the thigh or left shoulder due to the 
combat wounds.  There was no skin change indicative of 
disuse.  There was no evidence of functional limitation due 
to pain due to the service-connected shoulder and thigh 
disabilities.  The veteran's subjective complaint of pain was 
minimal and not consistent with the objective findings.  

The veteran underwent a VA orthopedic examination in June 
2002.  He complained that his right thigh hurt on prolonged 
sitting or walking and that his left shoulder bothered him 
also, especially "while carrying."  Examination of the left 
shoulder showed a normal contour.  There was no atrophy or 
deformity.  There were three small scars that appeared to be 
due to arthroscopic surgery, and three small scars on the 
anterior aspect of the deltoid area, two of which were hardly 
visible.  They were pale and skin deep without tenderness or 
tissue loss.  They were located in Muscle Group III.  There 
were two other scars in the scapular area overlying Muscle 
Group I that were skin deep and without tenderness.  There 
was no tissue loss or adhesions.  The examiner expressed the 
opinion that the minimal to moderate subjective complaint of 
pain in the shoulder had nothing to do with minimal residuals 
of the shrapnel injuries.  

VA outpatient treatment records show that an X-ray taken in 
July 1996 noted an aggregate of small metallic foreign bodies 
near the right femur but not in touch with the bone.  In 
March 2000 the veteran complained of pain in the right thigh 
due to an old shrapnel wound that had worsened in recent 
days.  Medication for thigh pain was prescribed.  X-rays 
showed a 1.5 cm metallic density in the right thigh embedded 
in the deep aspect of the thigh muscles, very close to the 
femur, perhaps 2 to 3 mm.  In October 2000 the veteran 
complained of chronic pain related to shrapnel in the left 
shoulder and right leg.  In January and April 2001 the 
veteran was noted to be under pain management for pain in the 
left shoulder and right thigh.  

Analysis 

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2004), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection.  
Consequently, although the entire recorded history must be 
considered, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
see also Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  

Notwithstanding Francisco, the assignment of ratings for 
muscle injuries due to shell fragment wounds necessarily 
entails the application of criteria that relate not merely to 
current manifestations of disability but also to the nature 
and severity of the original injury; hence, consideration of 
service medical records and the earliest postservice 
examination reports is required.  In this case, the evidence 
describing the wounds to the left shoulder area in service 
show that the original injury was superficial and required 
only a short period of treatment involving cleaning and 
delayed primary closure of a number of small puncture wounds 
to Muscle Groups I and III.  Service medical records showed 
no complaints or findings relating to the shoulder wounds 
during the remainder of the veteran's active military 
service, and postservice medical records show that by the 
time the veteran received his first VA examination, the 
wounds were well healed and asymptomatic, with no residuals 
other than minimal scarring.  

Medical records received in connection with the current claim 
for increase describe complaints of pain and limitation of 
motion of the shoulder, but this impairment has been 
determined by VA physicians to be the result of pathology of 
the underlying bony structures rather than muscle tissues.  
Service connection for disability of the bony structures of 
the shoulder was denied in March 2003 and the veteran did not 
appeal.  Accordingly, disability associated with the bony 
structures, which include residuals of surgery, cannot be 
considered in the present determination.  The service-
connected residuals of the wounds in service are therefore 
limited to muscle tissue and must be rated under the criteria 
related to muscle injury to Muscle Group I and Muscle Group 
III, the two affected muscle groups.  

The current noncompensable rating was assigned under the pre-
July 3, 1997, rating criteria based on slight muscle injury.  
The post-July 3, 1997, definition of slight injury is 
substantially the same.  On review of the evidence of record 
in light of these criteria and the veteran's contentions, the 
Board finds that the shell fragment wound residuals are 
properly rated as slight.  The evidence shows that the wounds 
healed quickly with a good functional result.  There are no 
retained foreign bodies, and the only definite residual is 
minimal scarring.  There is no evidence of fascial defect, 
atrophy, or impaired tonus.  There is no consistent complaint 
of cardinal symptoms of muscle injury.  The assignment of a 
higher rating based on moderate injury to Muscle Group I or 
Muscle Group III would require findings such as moderate loss 
of deep fascia or muscle substance or tonus, a retained 
foreign body, or one or more of the cardinal signs of muscle 
injury and none of these findings is shown.  

It should be noted that although the version of the rating 
criteria in effect before July 3, 1997, permitted elevation 
of the rating for multiple Muscle Groups that affect the 
motion of a joint, the regulation on its face applied only 
where the ratings for the Muscle Groups affected involved at 
least moderate muscle injury.  Since neither Muscle Group I 
nor Muscle Group III involved moderate muscle injury, this 
regulation provides no basis for the elevation of the rating 
above 0 percent.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
residuals of shell fragment wound to the left arm, deltoid 
and scapular areas are of such severity as to warrant an 
increased rating.  Where a preponderance of the evidence is 
against a claim, the benefit of the doubt doctrine does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107 (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The appeal for an increased rating for shell fragment wound 
to the right thigh also arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2004).  
Consequently, although the entire recorded history must be 
considered, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
see also Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  

The evidence pertaining to the claim for an increased rating 
for residuals of shell fragment wound to the right thigh is 
summarized under the heading Factual Background.  

The wound to the right thigh, like the wounds to the shoulder 
area, required debridement and delayed primary closure.  
However, it is again significant that the veteran returned to 
duty after only four days of treatment and is not reported to 
have had any symptomatology associated with his thigh wound 
during the remainder of his service.  On the initial 
postservice examinations, a complaint of pain in the thigh 
and an asymptomatic scar was noted.  Later records have 
confirmed the presence of a retained metallic fragment in the 
deep tissues of the thigh near the femur.  The veteran 
continues to complain of pain in the thigh after prolonged 
walking.  

The current rating for residuals of shell fragment wound to 
the right thigh wound was assigned under Diagnostic Code 5313 
based on slight damage to Muscle Group XIII.  The 
noncompensable rating reflected a finding of slight muscle 
injury under the version of 38 C.F.R. § 4.56(b) in effect 
before July 3, 1997, which presupposed such findings as lack 
of fascial defect, atrophy, or impaired tonus, or absence of 
significant impairment of function and retained foreign body 
or consistent complaints of symptoms of muscle injury.  The 
post July 3, 1997, criteria are the substantial equivalent.  

However, the original wound to the right thigh required 
debridement and the residuals include retention of a metallic 
fragment in deep muscle tissue.  The veteran has had 
relatively consistent complaints of fatigue-pain in the area 
of the wound, one of the cardinal symptoms of muscle injury.  
Debridement of the original injury and the presence of a 
metallic fragment signify moderate muscle injury under both 
the old and the new criteria.  Accordingly, with 
consideration of 38 C.F.R. § 4.7, the Board is able to find 
that the disability picture more nearly approximates the 
criteria for a 30 percent rating based on moderate muscle 
injury.  However, the findings that would support a still 
higher rating based on moderately severe muscle injury such 
as moderate loss of deep muscle substance, moderate loss of 
normal firm resistance of muscles or prolonged infection or 
sloughing of soft parts with intermuscular cicatrization are 
not present.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case supports the assignment of a 
30 percent rating for residuals of a shell fragment wound to 
the right thigh and that the may be allowed to that extent


ORDER

A rating higher than 20 percent for deflection of the nasal 
septum with history of nasal valve collapse is denied.  

A compensable rating for residuals of a shell fragment wound 
to the left arm, deltoid and scapular areas is denied.  



An increased rating of 30 percent for residuals of a shell 
fragment wound to the right thigh is granted and the appeal 
is allowed to that extent, subject to the criteria governing 
the payment of monetary awards.  



	                     
______________________________________________
	Robert E. Sullivan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


